Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                February 01, 2019

The Court of Appeals hereby passes the following order:

A19D0289. WILLIAM DEWBERRY v. THE STATE.

      In February 2016, William Dewberry pleaded guilty to selling
methamphetamine, and the trial court imposed a sentence of two years in prison, to
be followed by eight years on probation. In May 2018, the trial court revoked all of
Dewberry’s remaining probation after finding that he had committed a burglary and
banished him from Jones County for the duration of his sentence. Thereafter,
Dewberry filed a motion to modify his sentence, which the trial court denied on
October 9, 2018.1 He then filed a direct appeal, which this Court dismissed because
the underlying subject matter was the revocation of his probation and therefore
Dewberry was required to follow the discretionary appeals procedure. Dewberry v.
State, Case No. A19A0786 (decided December 31, 2018). On January 10, 2019,
Dewberry filed this application for discretionary appeal.       We, however, lack
jurisdiction.
      To be timely, an application for discretionary appeal must be filed within 30
days of the entry of the order or judgment to be appealed. See OCGA § 5-6-35 (d).
The requirements of OCGA § 5-6-35 are jurisdictional, and this Court cannot accept
an application for appeal not made in compliance therewith. See Boyle v. State, 190
Ga. App. 734, 734 (380 SE2d 57) (1989). Because Dewberry did not file his

      1
        Dewberry did not include a stamped filed copy of the trial court’s order with
his application. Consequently, Dewberry was ordered to supplement his application
within ten days with a stamped filed copy of the order to be appealed. Although
Dewberry failed to comply with that order, we were able to locate a stamped filed
copy of the order Dewberry seeks to appeal from his previous filings.
application for discretionary appeal until 93 days after the entry of the order he seeks
to appeal, his application is untimely. Accordingly, this application is hereby
DISMISSED for lack of jurisdiction.




                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         02/01/2019
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.